Citation Nr: 0925473	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to service connection for degenerative disk 
disease of the lumbar spine.

2.	Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

3.	Entitlement to service connection for a psychiatric 
disorder other than PTSD, claimed as depression, including 
secondary to degenerative disk disease of the lumbar spine.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from May 1977 to July 1978.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied claims for service 
connection for degenerative disk disease of the lumbar spine, 
depression, and PTSD. 

In April 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge of the Board, 
and a transcript of that proceeding is of record. Following 
the hearing, the Veteran provided additional evidence 
consisting of VA outpatient records, and correspondence and 
medical records from private treatment providers, along with 
a waiver of RO initial consideration. 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).

The Board has restated the issues on appeal set forth in the 
May 2008 Statement of the Case, as to include the matter of 
service connection for PTSD, as well as whether a generalized 
psychiatric disorder was incurred secondarily to a claimed 
low back disability. 

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the Veteran if further action is required on 
his part.

REMAND

The Board is remanding this matter to obtain a supplemental 
medical opinion on the etiology of a lumbar spine disorder, 
and if warranted a similar opinion as to depressive disorder. 
The Veteran must also receive notice of the regulatory 
criteria to establish a claim for entitlement to service 
connection for PTSD.

Pertaining to claimed degenerative disk disease of the lumbar 
spine, the service treatment history indicates in April 1989 
while aboard the U.S.S. Dahlgren the Veteran sought treatment 
for a two-month history of back pain which began after 
falling down in the ship's galley. He then described the pain 
as constant and sharp, and identified it as located around 
the T-5 region. There was palpable back spasm. Range of 
motion consisted of forward flexion to 80+ degrees. An x-ray 
revealed no acute problem of the thoracic spine. The 
assessment was back pain, rule out vertebral disc problems. 
On follow-up evaluation later that month, the assessment was 
upper back pain by history, no objective findings. The report 
of the Veteran's November 1991 examination for purposes of 
separation indicates a history in service of a back problem 
after falling down. 

Following separation from service, the January 1996 report of 
a thoracic spine x-ray noted an impression of an old subtle 
compression of the T-9 vertebral body, without subluxation 
found in flexion and extension.

Records of VA outpatient treatment show on an August 2005 MRI 
study multilevel degenerative disk changes without evidence 
of neuroforaminal central stenosis; the thoracic spine showed 
small posterior disk protrusions without evidence of 
significant stenosis, otherwise normal; the lumbar spine 
showed an L2 left-sided lateral disk protrusion with contact 
on the left L3 nerve root. A July 2007 general consultation 
indicated an assessment of lower back and neck pain. X-rays 
showed what was considered a mild level of degenerative 
changes along the thoracic and cervical spine.  


The Veteran underwent a VA Compensation and Pension 
examination of the spine in December 2007, which noted review 
of the claims file inclusive of the above findings. The VA 
examiner observed that there were no further records of 
complaints or treatment for a back problem from 1989 to 1991 
when the Veteran was discharged from service, or apparent 
indication of a back disorder on separation. Based on review 
of the evidence up to that point, there were no private 
records dating from 1991 onwards to 2007, apart from a 1996 
x-ray report. The examiner completed a physical examination.

The diagnosis in pertinent part was lumbar degenerative disk 
disease with strain, without radiculopathy. The examiner 
opined that the Veteran's diagnosis was not at least as 
likely as not due to injuries from service. In reaching this 
conclusion, the examiner considered the absence of treatment 
for a back disorder from 1989 to 1991, the absence of post-
service treatment up until the one 1996 x-ray report,     and 
ostensibly, the lack of notation of a back disorder on the 
Veteran's separation physical. The examiner further 
acknowledged that he did not have any of the notes from 
chiropractors or physician visits in the 12-month period 
after discharge to establish a chronicity of pain, but stated 
that he must therefore find given the medical records that 
the Veteran's degenerative disk disease was not related to 
one period of service injury.

Since that examination, however, the Veteran has provided 
additional evidence to include a statement from a physical 
therapist that he initially evaluated the Veteran in late-
1995 for neck and back pain. Also now on file are clinical 
records from a chiropractor's office as to treatment from 
November 1996 to November 2002. While these treatment records 
post-dated service by several years, they nonetheless provide 
some indication of continuity of symptomatology in the time 
period since service discharge. See 38 C.F.R. § 3.303(b) 
(2008) (continuity of symptomatology essential to 
establishing service connection for a disorder not otherwise 
deemed chronic during service). As the absence of such 
evidence was significant in how the December 2007 VA examiner 
formulated his opinion, the examiner should have the 
opportunity to review these newly obtained records. The prior 
examination also   did not directly take into account that 
the Veteran had reported back problems on his November 1991 
separation physical. Hence, a supplemental medical opinion is 
required addressing these concerns. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if it is necessary to decide the claim). 

Additionally, during a November 2007 informal conference with 
a Decision Review Officer (DRO) at the RO, the Veteran set 
forth the contention that a claimed depressive disorder 
developed secondarily to his lumbar spine disability. The 
Board has likewise restated the issue of service connection 
for a psychiatric disorder, other than PTSD, as to include 
the theory of secondary service connection. 

On this claimed basis of entitlement, the December 2007 VA 
psychiatric examination determined that depression was less 
likely as not caused by or a result of a back injury. The 
examiner proceeded to state that the Veteran's back disorder 
"makes a contribution to his depression" but was not likely 
the primary cause of depression. Under applicable law, 
service connection may be granted for a disorder caused by a 
service-connected disability, as well as for a nonservice-
connected disorder that has been chronically aggravated 
(i.e., a permanent worsening not due to natural progression) 
by a service-connected disability. See 38 C.F.R. § 3.310(b). 
See also Anderson v. West, 12 Vet. App. 491, 495 (1999). 
Provided it is determined that the Veteran has a service-
connected back disability of any type, clarification should 
be sought from the December 2007 psychiatric examiner as to 
whether the requirements for secondary service connection for 
depression under a theory of chronic aggravation have been 
met. 

With regard to the claim for entitlement to service 
connection for PTSD, the record does not disclose that the 
Veteran has received notice of the specific requirements to 
establish that benefit sought under provisions of 38 C.F.R. § 
3.304(f). In further adjudication of this claim such as if 
warranted by issuance of a Supplemental SOC (SSOC) the RO/AMC 
must consider the claim for PTSD as among those matters on 
appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced).
While this matter is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Salt Lake City VA Medical Center (VAMC). The 
most recent treatment records on file from this facility are 
dated from March 2008. The RO should obtain any such records 
from this facility and associate them with the claims file. 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).    See also 38 C.F.R. § 3.159(c)(2) (VA 
will undertake reasonable efforts to obtain relevant records 
in the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1.	The RO/AMC will contact the Salt Lake 
City VAMC and request copies of all 
available records of treatment from that 
facility dated since March 2008. In 
requesting these records, the RO/AMC must 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities. All 
records/responses received should be 
associated with the claims file.

2.	When this requested action has been 
completed, return the claims folder to the 
VA examiner who conducted the VA 
examination of the spine from December 
2007. If the examiner is not available, or 
is no longer employed by VA, schedule the 
Veteran for an orthopedic examination by a 
physician who has not seen him previously. 
The purpose of the examination is to 
determine whether a claimed lumbar spine 
disability originated due to             
in-service injury, based on the entire 
available treatment history. The following 
considerations will govern the 
examination:

a.	The claims file, and a copy of this 
remand, will be made reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

b.	After conducting any further 
necessary interviews with the Veteran 
or any appropriate clinical testing, 
the examiner must express an opinion as 
to whether degenerative disk disease of 
the lumbar spine is related to an 
incident of active military service, 
specifically, a February 1989 incident 
in which the Veteran sustained a fall 
from a ladder while aboard a Naval 
vessel. 

c.	In providing the requested opinion, 
the VA examiner must take into account 
the entire record of post-service 
treatment for lower back problems 
beginning in late-1995, the reports 
some of which were not previously of 
record at the time of the prior VA 
examination held in December 2007. The 
examiner should also comment upon the 
significance, if any, of the notation 
on the Veteran's November 1991 
separation examination of a back injury 
during service in establishing relevant 
medical history. 

d.	 The examiner must state the medical 
basis or bases for his opinion. 
However, if the examiner cannot respond 
to the inquiry without resort to 
speculation, he or she should so state, 
and further state what specific 
information is lacking as to providing 
a non-speculative opinion.
3.	Provided there is a competent basis of 
record to support service connection for 
degenerative disk disease, and only if 
this is the case, return the claims folder 
to the VA examiner who conducted the VA 
psychiatric examination from December 
2007. If the examiner is not available, or 
is no longer employed by VA, schedule the 
Veteran for an examination by a 
psychiatrist who has not seen him 
previously. The purpose of the examination 
is to determine whether claimed depressive 
disorder is etiologically related to 
degenerative disk disease of the lumbar 
spine. 

The following considerations will govern 
the examination:

a.	The claims file, and a copy of this 
remand, will be made reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

b.	After conducting any further 
necessary interviews with the Veteran 
or any appropriate clinical testing, 
the examiner must express an opinion as 
to whether depressive disorder is 
etiologically related to degenerative 
disk disease of the lumbar spine.            
The VA examiner must indicate 
consideration of the claimed secondary 
medical relationship upon the basis of 
both initial causation of depression by 
the lumbar spine disorder, and chronic 
aggravation by the same underlying 
disorder. For purposes of this 
analysis, chronic aggravation is 
defined as a permanent worsening in 
disability, which is not attributable 
to the natural disease process.

c.	The examiner must state the medical 
basis or bases for his opinion. 
However, if the examiner cannot respond 
to the inquiry without resort to 
speculation, he or she should so state, 
and further state what specific 
information is lacking as to providing 
a non-speculative opinion.

4.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for degenerative disk 
disease of the lumbar spine, PTSD, and a 
psychiatric disorder other than PTSD 
including secondary to a lumbar spine 
disorder.                The RO/AMC must 
ensure that during this process               
the Veteran has received complete notice 
of the provisions of 38 C.F.R. § 3.304(f) 
as it pertains to the criteria to 
establish entitlement to service 
connection for PTSD.

5.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that any examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal             
are not granted to the Veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claims. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

(CONTINUED ON THE NEXT PAGE)







These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



